Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
7, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00509-CV



                IN RE UBER TECHNOLOGIES, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-67824

                         MEMORANDUM OPINION

      On September 9, 2021, relator Uber Technologies, Inc. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Kyle
Carter, presiding judge of the 125th District Court of Harris County, to vacate his
(1) July 5, 2021 order compelling production of documents; (2) August 27, 2021
ruling denying Uber’s motion for reconsideration; (3) August 30, 2021 order
requiring Uber to comply by September 10, 2021; and (4) September 9, 2021 order
denying Uber’s motion to vacate or stay the discovery orders.

          Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus. Our September 10, 2021 stay order is
lifted.


                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                            2